Citation Nr: 1116800	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  05-20 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right foot disorder, including bone spurs and pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel

INTRODUCTION

The Veteran had active duty service, including from January 1984 until April 1984, from October 1992 until December 1992, and from May 1994 until August 1994. The Veteran also had significant inactive service with the Reserves, presumably with periods of active duty for training and inactive duty for training, from 1981 until 1999. 

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2003 rating decision denying service connection for pes planus from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. This matter was previously before the Board in October 2009 and was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she has bilateral pes planus due to service. Specifically, in a May 2005 statement, she claimed that she had not complained of flat feet in service, but that it was caused by jogging and extended standing. In a March 2011 statement, she stated that she did PT during her reserve time and ran on a regular basis even when not on the base in order to continue her Navy fitness requirements. 

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Specifically, the October 2009 Board decision remanding the current issue directed the RO/AMC to obtain a VA examination to determine whether the Veteran has a right foot disability, including pes planus, due to service.

In accordance with the remand instructions, the Veteran received a VA examination in November 2009; however, the medical examination report and opinion provided was inadequate for several reasons.  The Remand specifically ordered that the claims file should be provided to the examiner.  On page one of the VA examination report, it was indicated that neither the claims file nor medical records were available.  However, on page seven of examination report, it was noted that the service treatment records (STRs) and VA medical records were reviewed.  These notations are contradictory, and as such, it is unclear as to whether all the relevant medical records were available for the examiner's review.  In any case, even if the STRs were available for review by the examiner, such examiner did not address the December 1992 record noting a diagnosis of plantar fasciitis.  The examiner also failed to address the September 1999 separation examination that found her feet to be normal, but that the Veteran had reported that she did have foot trouble at that time and the examiner noted that a "bone spur," bilaterally, which was treated with arch support and also noted that the Veteran no longer runs.  An April 1984 record also indicated a contusion, abrasion to the right foot. 

Additionally, as noted by the Veteran, in March 2011, the Veteran indicated that her foot pain started in 1990, not 1970, as was indicated by the examiner in her review of the history.  The examiner also noted that the Veteran has active duty service from 1979 to 1999, which is incorrect.  While the Veteran did have several relatively short periods of active duty within this time frame, most of the service was Reserve duty rather than active duty service, which certainly started nearly decade after 1970.  The record thus indicates that there may be some discrepancies in the examination report.  

Moreover, the opinion provided was also unclear as to whether the Veteran has a current right foot disorder that caused or aggravated by service.  Indeed, the opinion itself is not properly formulated as it is fragmentary and is conclusory.  In response to the Remand question, it states:  "is less likely than not . . . caused by or result of pes planus, pes planogalvus, and/or bone spurs."  This is a not responsive to the Board's Remand.  The question is whether any currently existing right foot disorder is related to service.  

The RO/AMC shall request that the November 2009 VA examiner, or other appropriate examiner if the November 2009 examiner is unavailable, to review the claims file and the records, and provide an addendum to her medical opinion addressing the previously discussed questions regarding the Veteran's right foot disorder.  

The Board notes that the Veteran served in the reserve service.  The law provides that active military service is active duty.  This includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty.  Active service also includes a period of inactive duty training (INACDUTRA) during which the Veteran was disabled from an injury incurred in the line of duty during such training; however service connection is granted only for injuries, not diseases, incurred during inactive duty training. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  The VA examiner should also consider the cumulative effect of her combined active duty, ACDUTRA, and INACDUTRA service.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall request that the November 2009 VA examiner review the claims file, all the relevant records, and a copy of this remand, in order to and provide an addendum to her medical opinion to clarify whether the Veteran currently has a right foot disorder related to service.  If the November 2009 VA examiner is unavailable, the RO/AMC shall arrange for another appropriate VA examiner to provide the addendum.  If such examiner deems it necessary for the Veteran to undergo a VA examination before an opinion may be rendered, then such examination shall be undertaken.  If the claims file is not provided along with the opinion request, the examiner shall return such request until such time that the claims file is available for review.

The claims file shall be made available to and be reviewed by the examiner, as well as a copy of this remand.  The examiner shall opine as to whether it is at least as likely as not (that is, at least a 50 percent or more degree of probability) that any right foot disorder found to be present had its onset in, was aggravated by, or is otherwise related to active service.  In rendering this opinion, the examiner shall specifically address the Veteran's in-service complaints of, and treatment for, any foot disorders, including the December 1992 diagnosis of plantar fasciitis, the September 1999 separation examination, noting a bone spur, and April 1984 record indicating a contusion, abrasion to the right foot.

In discussing his/her opinions, the examiner shall acknowledge the Veteran's lay statements of record relating to the onset of the Veteran's disorder, as well as the medical evidence of record, including service treatment records.  In so doing, the VA examiner shall also consider the cumulative effect of physical training, claimed by the Veteran, which may have conducted on active duty, active duty for training, and inactive duty for training.  The rationale for all opinions expressed should be provided in a legible report.  If a definitive opinion cannot be provided without resort to speculation, the examiner must fully explain the rationale for such a finding.

2.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


